                                            U.S. DEPARTMENT OF JUSTICE
                     RECEIVED               Robert J. Higdon, Jr.
                                            United States Attorney
                                            Eastern District ofNorth Carolina
                                            U.S. Attorney's Office                Telephone (919) 856-4530
                                            150 Fayetteville St., Suite 2100   Criminal Fax (919) 856-4487
                                            Raleigh, North Carolina 27601          www. usdoj.govlusaolnce



                          NOTICE OF RELATED CASES

DATE:        November 5, 2019 .

TO:          Clerk's Office
             United States District Court
             Raleigh, North Carolina

FROM:        Jake D. Pugh
             Assistant U.S. Attorney
             Criminal Division

SUBJECT: United States v. Marcus Antwan Gambrell.
         Docket No.5·,}q@L.\75 - Western Division

      The above-named defendant is being charged by Criminal Information with
sex trafficking of a minor and aiding and abetting, in violation of 18
U.S.C. § 1591(a)(l) and (b)(2) and 2.

       On August 22, 2019, a federal grand jury returned a three-count Indictment
against Kev:i.n Harold Rudolph. (Docket No. 5:19-CR-0336-FL) Count One of that
indictment charges Rudolph with sex trafficking of a minor and aiding and abetting,
in violation of 18 U.S.C. § 1591(a)(l) and (b)(2) and 2. The sex trafficking charge
against Gambrell in the Criminal Information arises from the same course of criminal
conduct as does the charge against Rudolph in the Indictment.

      Accordingly, assignment                                                                cause
substantial duplication of labor.


Reviewed and approved by:




          Case 5:19-cr-00475-FL Document 7 Filed 11/26/19 Page 1 of 1
